IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CARLA M. BOYD,                            : No. 492 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
UNEMPLOYMENT COMPENSATION                 :
BOARD OF REVIEW,                          :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.